Title: Account of Public Expenditures, 31 August 1803
From: Munroe, Thomas
To: Jefferson, Thomas


            
              
                Expenditures on the Streets in July 1803
              
              
                Overseers & Labourers wages in June
                $763.71
              
              
                 Lumber for trunks &c
                53.58
              
              
                Ironmongery, Blacksmiths work & other small articles
                40.94
              
              
                
                $858.23
              

              
                Expenditures on Streets in August 1803
              
              
                For
                Overseers & Labourers wages
                $672.41
              
              
                
                Lumber for bridges & trunks
                54.77
              
              
                
                Carpenters work on Do.
                109.92
              
              
                
                Bricklayers Do. on Do. and
                }
                64.77
              
              
                
                Bricks & Lime for an Arch
              
              
                Ds.
                901.87
              
            
              
                Expenditures on the Capitol in July 1803
              
              
                For
                Lime & hauling it to the building
                $267.66
              
              
                
                Mason, Carpenters & Labourers wages for June
                828.59
              
              
                
                Foundation Stone & hauling it (on Acct.)
                662.75
              
              
                
                Sand
                104.40
              
              
              
                
                Nails
                46.55
              
              
                
                Lumber
                171.40
              
              
                
                George Blagdin for freestone work, on acct,
                1,500   
               
              
              
                
                H. B. Latrobe for Salary & materials to be
                }
                641.66
              
              
                
                   Accounted for
              
              
                
                Sundry small articles
                21.75
              
              
                Ds
                4,244.76
              
           
              
                Expenditures on Capitol in August 1803
              
              
               Wages of Masons, Carpenters, Labourers &c
                      for month of July—*
                }
                $1024.92
              
              
              
                
                George Blagdin on Acct. freestone work
                2,000.00
              
              
                Cordage
                81.45
              
              
                Putlogs
                10.50
              
              
                Oznaburgs
                37.27
              
              
                
                $3,154.14
              
              
                Foundation Stone
                240.08
              
              
                roll Labourers (omitted in the above*)
                564.33
              
              
                
                $3,958.55
              
            
            
            N.B. the wages of workmen & Labourers for August are not included in the above the rolls not being returned—some small payts. on Acct. have been made
            
              
                Expenditures on the Presidents house in July & August 1803
              
              
                For
                Well
                $117.40
              
              
                
                reparing pump
                16.33
              
              
                
                Hardware
                102.32
              
              
                
                Lead
                201.30
              
              
                
                Plaistering
                80.50
              
              
                
                Lumber
                156.24
              
              
                
                Stone at north front door & Cutting it
                5.33
              
              
                

                Ds  679.42
              
            
          